Citation Nr: 1444272	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-37 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.

In July 2014, the Veteran was afforded a hearing before B. Thomas Knope, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



FINDING OF FACT

The Veteran's bilateral hearing loss is related to his service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1110, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss due to exposure to loud noise during service.  Specifically, he asserts that he has bilateral hearing loss due to exposure to loud noise as a helicopter repairman and crewmember, as well as to firing weapons during service in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 
 
Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  VA Adjudication Manual, M21-1MR III.iv.4.B.12.a.  ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)"). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2013). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran's discharge (DD-214) indicates that he served in the Army as a helicopter repairman, which included service in the Republic of Vietnam for one year.

The Veteran's service treatment reports include a number of audiometric test results, dated between 1969 and 1972, which do not show that the Veteran had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385, nor are there indications of treatment for complaints of hearing loss, or a diagnosis of hearing loss.  Examination reports, dated in October 1969, January 1970, January 1971, and January 1972 (separation examination report), show that the Veteran's ears and drums were clinically evaluated as normal.  In an associated "report of medical history," dated in January 1970, the Veteran indicated that he did not have a history of hearing loss.  

The October 1969 entrance examination report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
-10
-10
-
10
LEFT
N/A
-10
-10
-
-10

The January 1970 examination report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
-
10
LEFT
N/A
10
10
-
10

The January 1972 separation examination report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
0
0
0
LEFT
N/A
15
5
10
5

An examination report, associated with post-active duty service in the National Guard, dated in April 1972, shows that that the Veteran's ears and drums were clinically evaluated as normal.  In the associated "report of medical history," the Veteran indicated that he did not have a history of hearing loss.  The report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
0
0
0
0
LEFT
N/A
0
0
0
0

As for the other post-active-duty medical evidence, VA and non-VA examination reports, dated in October 2008, March 2009, and May 2012, all contain audiometric test results which show that the Veteran had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  

The Board finds that service connection for bilateral hearing loss is warranted.  The Veteran is shown to have primarily performed duties with a helicopter unit, and his claimed exposure to loud noise from helicopters, as well as firing weapons, is credible, and is consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).  Furthermore, the Board finds that the evidence is at least in equipoise as to whether his currently shown bilateral hearing loss is related to his service.  In this regard, the Board recognizes that the tonal thresholds observed when the Veteran left active duty do not establish hearing loss for VA purposes under 38 C.F.R. § 3.385.  However, the evidence need not establish hearing loss for VA purposes while he was on active duty.  Rather, all that is required is that there is a measureable increase in severity.  Hensley, 5 Vet. App at 155.  In this case, although the tonal thresholds do not show a worsening at all three frequencies which were tested upon entrance into service, and there is sufficient evidence based on these values to conclude that his hearing acuity did diminish while in service.  The evidence also establishes that the Veteran currently has bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  As a consequence, the salient question is whether or not his current hearing loss is at least partially attributable to his in-service noise exposure, which the Board concedes was likely substantial, given the nature of his service.  In this regard, a statement from a private audiologist, W.H. AuD., dated in August 2009, shows that the audiologist concluded that it is more likely than not that the Veteran's hearing loss "is a direct result of noise exposure he experienced during military service."  

In reaching this decision, the Board has considered the opinions of QTC and VA examiners, who opined that it was less likely than not that the Veteran's hearing loss was related to active duty service.  In support these opinions, both examiners noted that the Veteran's hearing loss was normal at the time he left active duty.  The May 2010 VA examiner further stated that there is insufficient evidence to conclude that hearing loss due to noise progresses once the noise exposure is discontinued, that on the basis of available data, it is unlikely that such delayed effects occur, that the available evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure, that hearing loss due to continuous or intermittent noise exposure increases more rapidly during the first 5-15 years of exposure, that the rate of hearing loss then decelerates as the hearing threshold increases, and that this is in contrast to age-related hearing loss which accelerates over time.  

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  While the Board may appropriately favor the opinion of one competent medical authority over another, it may not reject medical opinions based on its own medical judgment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Colvin v. Derwinski, 1 Vet. App 171 (1991). 

In this case, the Board determines that the weight of the opinions is substantially comparative, and that equipoise has been shown.  It is generally true that opinions provided by QTC/VA examiners carry great probative value, because they are made based on a review of the claims file, which the private audiologist did not review.  However, the VA and QTC examiner's opinions were based, in part, on the fact that the Veteran had normal hearing when he was separated from service, and/or upon entrance into National Guard duty in April 1972.  Neither opinion addressed the shift in tonal thresholds in service, and it is well established that these rationales are therefore insufficient.  See Hensley, 5 Vet. App at 155; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, although the private audiologist did not review the claims file (which diminishes the probative value of the opinion), his opinion is not significantly contradicted by the QTC and VA examiners' similarly weak opinions. 

Also, neither the QTC nor the VA examiners' opinions appear to have considered the value of the Veteran's statements regarding his hearing loss.  While he is not a medical professional, and thus cannot make his own medical conclusions, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Moreover, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, there is no reason to doubt the credibility of the Veteran's assertions that he began to experience diminished hearing in upon separation from active duty service.  See March 2009 QTC report.  Even though it may have been clinically identified only relatively recently, this fact would not contradict his assertions that he has experienced some less substantial levels of hearing loss prior to that time.  When reviewing the evidence in its totality, the Board determines that it is at least as likely as not that his hearing loss is at least partially due to his service.  Thus, service connection for bilateral hearing loss is warranted on this basis.

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

 Service connection for bilateral hearing loss is granted.




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


